Title: Enclosure: Petty Vaughan’s Notes on Guinea Grass, 29 March 1819, enclosure number 2 in Petty Vaughan to Thomas Jefferson, 29 March 1819
From: Vaughan, Petty
To: 


            The Guinea Grass succeeds well in Jamaica upon dry, stony uplands; & when well established, will last for 20 or 30 years.—Used as grass for cutting, it may be cropped 3 or 4 times annually.—If for pasturage, it should not be fed too low in the dry part of the season; as the sun then gets at the roots, & burns them up. The common rule is, to feed it about 4 times in the year, & not to reduce it lower than 1 foot in height.
            It is propagated in Jamaica by dividing the root, & planting the slips about 18 inches square; after which it is allowed to seed & sow itself twice, (which it does in a year,) before much use is made of it.
            This grass is remarkable for its succulence, & consequently is its  nutritive qualities. If it succeeds in Virginia, it will be found highly beneficial; tho’ a little time may be required to naturalize it to the Climate.
            Good planters in Jamaica clean their Guinea Grass once or twice a year; which is easily done with the hoe, & even by children.
            Tho’ it succeeds on dry land; yet it grows well also in moist situations.
            
              Monticello 29th Mar: 1819
            
          